            Case
          Case    1:09-md-02013-PAC
               1:16-cr-00576-JFK     Document
                                 Document 326 57
                                               FiledFiled 09/30/10
                                                     06/08/20   PagePage
                                                                     1 of 112of 45

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #: _________________
------------------------------------X                                    DATE FILED: 06/08/2020
   UNITED
UNITED         STATES
           STATES      OFDISTRICT
                             AMERICACOURT                      :
   SOUTHERN DISTRICT OF NEW YORK                               :
   -----------------------------------------------------------x
        -against-                                              :            No. 16 Cr. 576 (JFK)
   In re FANNIE MAE 2008 SECURITIES                           ::            08 Civ. 7831 (PAC)
   LITIGATION
ANTHONY      MASCUZZIO,                                       ::            09 OPINION
                                                                               MD 2013 (PAC)
                                                                                          & ORDER
                                                              ::
                                  Defendant.                  ::           OPINION & ORDER
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FOR DEFENDANT ANTHONY MASCUZZIO:
   HONORABLE PAUL A. CROTTY, United States District Judge:
     James Kousouros
     LAW OFFICES OF JAMES KOUSOUROS
                                        BACKGROUND1
FOR THE UNITED STATES OF AMERICA:
     David W. Denton, Jr.
        TheATTORNEY’S
     U.S.   early years of this decade FOR
                            OFFICE     saw a THE
                                             boomSOUTHERN
                                                 in home financing which was
                                                             DISTRICT    OF fueled, among
                                                                             NEW YORK
   other
JOHN  F.things, by lowUnited
          KEENAN,     interest rates and laxDistrict
                                 States      credit conditions.
                                                          Judge:New lending instruments, such as

    subprime
       Beforemortgages (high credit
                the Court      is risk loans) andby
                                    a motion      Alt-A mortgages
                                                     Anthony      (low-documentation
                                                               Mascuzzio    for a loans)
   kept the boom
sentence         going. Borrowers
             reduction   to time  played a role and
                                     served     too; they
                                                      histook on unmanageable
                                                           immediate          risks on the
                                                                        transfer
   assumption
from          that the market
      the Federal             would continue
                        Correctional         to rise and that refinancing
                                          Institution,         Allenwood  options
                                                                              Lowwould
                                                                                  in always be
   available in the to
Pennsylvania        future.
                        homeLending discipline was
                               confinement         lacking
                                                 for   theinunserved
                                                            the system. Mortgage
                                                                        portionoriginators
                                                                                 of his did
   not hold these
sentence     due high-risk mortgage loans.
                  to Mascuzzio’s           Rather and
                                       asthma     than carry
                                                        the the rising risk on their
                                                             Coronavirus,            books, the
                                                                                  COVID-19
   originators sold their
(“COVID-19”).             loans into the
                      Mascuzzio          secondary
                                       brings   themortgage
                                                      motionmarket, often as securitized
                                                               pursuant       to the packages
                                                                                         First

   known
Step     as mortgage-backed
      Act,  18 U.S.C. § securities (“MBSs”). MBS
                            3582(c)(1)(A),       markets grew
                                              commonly   knownalmost
                                                                 as exponentially.
                                                                     the

        But then the
compassionate        housing bubble
                 release            burst. In
                             statute.         2006,
                                            The     the demand foropposes
                                                 Government        housing dropped abruptly

   and home prices
Mascuzzio’s        began to on
                request     fall. the
                                   In light of the changing
                                         merits             housing that
                                                    and argues      market,he
                                                                            banks
                                                                               is modified
                                                                                   not     their

   lending practices
entitled             and became unwilling
            to compassionate              to refinance
                                    release            home mortgages
                                                  because             withoutmedical
                                                            Mascuzzio’s       refinancing.

conditions and the 18 U.S.C. § 3553(a) sentencing factors do not
    1
   Unless otherwise
warrant             indicated, all references
           a modification              to the cited as “(¶ _)” or
                                                    terms       ofto the
                                                                      his“Complaint” are to the Amended Complaint,
                                                                            incarceration.
    dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.



                                                        1    1
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 2 of 12



     For the reasons set forth below, Mascuzzio’s motion is

DENIED.

     I.    Background

     On January 26, 2017, a five-count superseding indictment

charged Mascuzzio and three others with conspiracy to commit

bank burglary and bank theft, in violation of 18 U.S.C. § 371;

bank burglary, in violation of 18 U.S.C. § 2113(a); and bank

theft, in violation of 18 U.S.C. § 2113(b).        (Superseding

Indictment, ECF No. 65.)    The charges stemmed from Mascuzzio’s

participation in a conspiracy to burglarize two banks over the

course of two months using oxygen and acetylene torches to cut

through the banks’ roofs and into their vaults, in order to

steal more than $20 million dollars’ worth of cash, valuables,

and priceless keepsakes from hundreds of victims.         (Am.

Presentence Investigation Report (“PSR”) ¶¶ 17–63.)         At the time

the banks were burglarized, Mascuzzio was serving a term of

supervised release for his role in unrelated conspiracies to

distribute marijuana, in violation of 21 U.S.C. § 841(b)(1)(B),

and to transport, transmit, and transfer stolen property, in

violation of 18 U.S.C. § 371.     (Id. ¶ 93.)     The case was

initially assigned to Judge Laura Taylor Swain, but on September

11, 2017, it was reassigned to former Judge Katherine B.

Forrest.




                                   2
        Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 3 of 12



      On December 15, 2017, Mascuzzio appeared before Judge

Forrest and pleaded guilty to two counts of bank theft pursuant

to a plea agreement he had signed with the Government.             (Id. ¶

9.)   During his allocution, Mascuzzio admitted to entering and

taking money and valuables from a HSBC Bank in Brooklyn, New

York, and a Maspeth Federal Savings Bank in Queens County, New

York.    (Id. ¶ 65; Plea Tr. at 26:8–21, ECF No. 186.)          As part of

his plea agreement, Mascuzzio returned certain valuable

religious items that were stolen, including a silver scroll case

and scroll, a silver mortar and wooden pestle, and a silver case

containing a small book.       (PSR ¶ 11.)     However, the vast

majority of the items that were stolen from the banks’ safe

deposit boxes were never recovered.

      Mascuzzio’s sentencing occurred on May 4, 2018, during

which Judge Forrest first allowed him and his counsel the

opportunity to identify any inaccuracies in Mascuzzio’s

Presentence Investigation Report (“the PSR”), after which the

Court adopted the PSR’s uncontested factual statements.             (Sent.

Tr. at 4:18–7:25, ECF No. 254.)         Next, Judge Forrest found a

Guidelines incarceration range of 110 months to 137 months.

(Id. at 10:5–8.)      Unlike Mascuzzio’s co-defendants, however,

Judge Forrest’s guidelines calculation included a three-point

reduction for acceptance of responsibility, which was supported

by the Government.      (Id. at 9:14–10:1.)


                                      3
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 4 of 12



     Before turning to the Court’s sentencing determination,

Judge Forrest inquired how the parties wished to address

Mascuzzio’s violations of supervised release, all of which

directly arose out of Mascuzzio’s conduct related to the bank

thefts to which he had pleaded guilty.       (Id. at 10:12–11:11.)

Judge Forrest granted the Government’s motion to dismiss the

specifications, ruling that they were “eliminated as playing a

role in this sentencing proceeding, except to note under the

3553(a) factors that the defendant did commit this crime while

he was on supervision for another crime.       That, of course, is

always relevant to the Court’s overall consideration.”          (Id. at

11:1–6.)

     Judge Forrest analyzed the federal sentencing factors set

forth in 18 U.S.C. § 3553(a), during which she found that “the

crime here was a crime with a lot, a lot of emotional impact,”

and the victims “are people in pain, human beings in pain, and a

lot of them.”   (Id. at 27:16–22.)     Judge Forrest explained that

she believed Mascuzzio was “sincere” in his remorse and

commitment to living a new life, (id. at 30:3–5), but

Mascuzzio’s offense “was an intentional crime . . . you knew you

were doing it; you’d done it before; you were on supervised

release; you know you shouldn’t be committing crimes, for

goodness sake, it didn’t deter you at all,” (id. at 31:4–8).

Nevertheless, Judge Forrest determined that a below-Guidelines


                                   4
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 5 of 12



sentence of “seven years, which is 84 months, is a period of

time which both recognizes the harm and the social impact that

you have had, but it also recognizes that you may be one of the

ones, even though you’ve done this before, where you’re ready to

change.”   (Id. at 32:16–24.)    To date, Mascuzzio has served

approximately 33 months of his 84-month sentence.         Mascuzzio is

scheduled for release on September 14, 2023.

     In September 2018, Judge Forrest resigned from the bench

and the case was reassigned to this Court.

     On May 21, 2020, Mascuzzio (through his counsel) filed a

motion for compassionate release pursuant to the First Step Act,

18 U.S.C. § 3582(c)(1)(A)(i), on the grounds that Mascuzzio’s

history of asthma and the COVID-19 pandemic constitute

“extraordinary and compelling reasons” to reduce his sentence

and order his immediate release to home confinement.         (Letter

Mot. for First Step Act Relief in Light of COVID-19 from James

Kousouros to Hon. John F. Keenan (May 21, 2020), ECF No. 321.)

     On May 28, 2020, the Government filed its opposition.

(Letter from David W. Denton, Jr., Assistant United States

Attorney, to Hon. John F. Keenan (May 28, 2020) (“Gov’t’s

Opp’n”), ECF No. 325.)    The Government argued that Mascuzzio’s

request failed to set forth “extraordinary and compelling

reasons” to support his immediate release to home confinement

and the factors set forth in 18 U.S.C. § 3553(a) counsel against


                                   5
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 6 of 12



any reduction in Mascuzzio’s term of imprisonment.         The

Government’s letter also attached four victim statements it had

received after providing notice of Mascuzzio’s pending motion

pursuant to the Crime Victims’ Rights Act, codified in 18 U.S.C.

§ 3771.    Mascuzzio (through his counsel) declined to file a

reply to the Government’s opposition.

     II.   Discussion

            A.   Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a

defendant’s sentence where “extraordinary and compelling reasons

warrant such a reduction” and “such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).        In doing so, the

Court must also consider “the factors set forth in [18 U.S.C. §]

3553(a) to the extent that they are applicable.” Id. §

3582(c)(1)(A).     “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would

undermine the goals of the original sentence.’” United States v.

Daugerdas, --- F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL

2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations in original)

(quoting United States v. Ebbers, --- F. Supp. 3d ---, No. 02

Cr. 11443 (VEC), 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020)).


                                   6
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 7 of 12



     The relevant policy statement issued by the U.S. Sentencing

Commission pertaining to compassionate release is found at §

1B1.13 of the Sentencing Guidelines.       Application Note 1 to §

1B1.13 describes four potentially extraordinary and compelling

reasons for compassionate release: (1) the defendant has a

terminal medical condition or a serious health condition that

substantially diminishes his ability to provide self-care; (2)

the defendant is at least 65 years old and has served 75% of his

sentence; (3) family circumstances; and (4) an extraordinary and

compelling reason other than or in combination with one of the

above. U.S. Sentencing Guidelines Manual (U.S.S.G.) §

1B1.13(1)(A) & cmt. n.1(A)–(D) (U.S. Sentencing Comm’n 2018).

The defendant, however, must not be “a danger to the safety of

any other person or to the community,” id. § 1B1.13(2), and

“[r]ehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason,” 28 U.S.C. § 994(t); see

also U.S.S.G. § 1B1.13 cmt. n.3.

          B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19. See People Who Are at Higher

Risk for Severe Illness, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited June 5,

2020); see also United States v. Park, --- F. Supp. 3d ---, No.


                                   7
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 8 of 12



16 Cr. 473 (RA), 2020 WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020)

(“The nature of prisons—crowded, with shared sleeping spaces and

common areas, and often with limited access to medical

assistance and hygienic products—put those incarcerated inside a

facility with an outbreak at heightened risk.”) (collecting

sources).

     Nevertheless, after considering the 3553(a) factors,

including the nature and circumstances of Mascuzzio’s offense

and his history and characteristics, 18 U.S.C. § 3553(a)(1), as

well as the need for the sentence imposed and the kinds of

sentences available, id. § 3553(a)(2)–(3), the Court finds that

reducing Mascuzzio’s term of incarceration would not be

“consistent with applicable policy statements issued by the

Sentencing Commission,” id. § 3582(c)(1)(A)(i), nor would it be

supported by the “factors set forth in section 3553(a),” id. §

3582(c)(1)(A).   Accordingly, Mascuzzio’s motion must be denied.

     First, Mascuzzio has failed to articulate an extraordinary

and compelling reason why his sentence should be reduced.          The

foundation of Mascuzzio’s motion is the generalized threat that

COVID-19 poses to incarcerated individuals with asthma.

According to the Centers for Disease Control and Prevention

(“the CDC”), adults aged 65 years or older and people of any age

who have serious underlying medical conditions may be at higher

risk for a severe illness from COVID-19. See People Who Are at


                                   8
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 9 of 12



Higher Risk for Severe Illness, Ctrs. for Disease Control &

Prevention, supra.   Here, however, Mascuzzio’s age and his

asthma are not severe enough to warrant compassionate release.

Mascuzzio is 40, significantly younger than the CDC’s high-risk

cutoff age. See id.; see also, e.g., United States v. Skelos,

No. 15 Cr. 317 (KMW), 2020 WL 2508739, at *2 (S.D.N.Y. May 15,

2020) (“Defendant has not demonstrated the existence of

extraordinary and compelling circumstances in his case.

Defendant is 37 years old, and thus faces a relatively low risk

of hospitalization or death from COVID-19.”) (collecting

sources).    While the CDC has listed “moderate to severe asthma”

as a primary risk factor for COVID-19, here, Mascuzzio’s asthma

cannot be characterized as such, nor as a serious health

condition that substantially diminishes his ability to provide

self-care.   According to his medical records from the Bureau of

Prisons, as of March 18, 2020, Mascuzzio “has not had to use [an

Albuterol inhaler to treat his asthma] in several months despite

‘heavy workouts,’” (Ex. A to Gov’t’s Opp’n at 1), and on

September 11, 2019, he “[d]enie[d] wheezing, cough, shortness of

breath, night time symptoms of asthma or exercise induced

asthma,” (id. at 12).    Finally, Mascuzzio does not suffer from

other COVID-19 risk factors looked to by courts, such as

diabetes or immunocompromization. See, e.g., Park, 2020 WL

1970603, at *1 (granting release to 44-year old defendant with a


                                   9
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 10 of 12



documented history of respiratory issues, including severe

asthma and immune-compromising diseases); United States v.

Williams, --- F. Supp. 3d ---, No. 17 Cr. 121 (VAB), 2020 WL

1974372, at *3 (D. Conn. Apr. 24, 2020) (granting release to

defendant with chronic asthma, hypertension, diabetes, and high

cholesterol); United States v. Smith, --- F. Supp. 3d ---, No.

12 Cr. 133 (JFK), 2020 WL 1849748, at *1 (S.D.N.Y. Apr. 13,

2020) (granting release to 62-year old defendant who suffered

from asthma, high cholesterol, blood clots, a thyroid condition,

and suspected multiple myeloma); but see, e.g., United States v.

Castillo, No. 17 Cr. 283 (LAP), 2020 WL 2848097, at *2 (S.D.N.Y.

June 2, 2020) (denying release to defendant with asthma); United

States v. Aronshtein, No. 11 Cr. 121 (GBD), 2020 WL 2836770, at

*2 (S.D.N.Y. June 1, 2020) (same).

     Second, and decisive here, even if Mascuzzio’s health

issues constituted “extraordinary and compelling reasons” to

reduce his sentence, application of the § 3553(a) sentencing

factors outweighs any such reduction.       The factors that weigh in

Mascuzzio’s favor, such as the need to provide necessary medical

care, are overshadowed by the combined force of “the nature and

circumstances of the offense” and the need for the sentence

imposed to “reflect the seriousness of the offense,” “promote

respect for the law,” “provide just punishment for the offense,”

“afford adequate deterrence to criminal conduct,” and “protect


                                   10
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 11 of 12



the public from further crimes of the defendant.” 18 U.S.C. §

3553(a).    For the reasons stated in detail at Mascuzzio’s

sentencing, which the Court incorporates by reference here,

including the finding that Mascuzzio intentionally participated

in a series of serious crimes that resulted in property damage

to two banks and the theft of tens of millions of dollars’ worth

of valuables and priceless keepsakes from hundreds of victims,

the Court finds that converting Mascuzzio’s significantly below-

Guidelines 84-month term of incarceration into one of home

confinement, when he has served little more than 33 months of

that original lenient sentence, would disserve the above

important sentencing factors. See, e.g., United States v.

Kerrigan, No. 16 Cr. 576 (JFK), 2020 WL 2488269, at *4 (S.D.N.Y.

May 14, 2020) (denying compassionate release to one of

Mascuzzio’s co-defendants who suffered from obesity, liver

disease, and other health issues); United States v. Haney, ---

F. Supp. 3d ---, No. 19 Cr. 541 (JSR), 2020 WL 1821988, at *5,

*7 (S.D.N.Y. Apr. 13, 2020) (denying compassionate release to

nonviolent 61-year old defendant “in reasonably good health”).

     III.   Conclusion

     For the reasons set forth above, Mascuzzio’s motion for

reduction in sentence and his immediate release to home

confinement is DENIED.




                                   11
     Case 1:16-cr-00576-JFK Document 326 Filed 06/08/20 Page 12 of 12



     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 321.

SO ORDERED.

Dated:   New York, New York
         June 8, 2020




                                   12
